LOGO [g33905img1.jpg]

Exhibit 10.ii.dd

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (MONOCAL)

PHILIPPINES

 

DATE:    MAY 18, 2006 SELLER:    MOSAIC FERTILIZER LLC, d.b.a.    MOSAIC FEED
INGREDIENTS    8813 HWY 41 SOUTH    RIVERVIEW, FL 33569 BUYER:    CARGILL
PHILIPPINES    GRAIN AND OILSEED CRUSH BUSINESS UNIT    1257 MAKATI CITY, METRO
MANILA    PHILIPPINES PRODUCT:    MONOCALCIUM PHOSPHATE (MONOCAL)
SPECIFICATIONS:    TYPICAL MOSAIC SPECIFICATIONS MARKET:    PHILIPPINES PERIOD:
   JUNE 2006 THROUGH MAY 2007 PRICING:    TO BE NEGOTIATED AT TIME OF PURCHASE
QUANTITY:    TO BE NEGOTIATED AT TIME OF PURCHASE DELIVERY:    TO BE NEGOTIATED
AT TIME OF PURCHASE PAYMENT:    30 DAYS TERMS:    MOSAIC TERMS AND CONDITIONS TO
APPLY. (ATTACHED)

 

CARGILL PHILIPPINES      MOSAIC FERTILIZER, LLC By:  

 

     By:  

 

Name:  

 

     Name:  

 

Its:  

 

     Its:  

 